Citation Nr: 1746400	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  15-27 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right ankle disability and hepatitis C as a result of treatment by the Department of Veterans Affairs (VA) in 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to October 1974 and from March 1976 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs.

Initially, the Board of Veterans' Appeals (Board) notes that although the Veteran filed a timely notice of disagreement in February 2015 in response to a November 2014 rating action's denial of compensation for right ankle disability under the provisions of 38 U.S.C.A. § 1151 (West 2014), the record does not reflect that the Veteran was ever provided with a statement of the case as to this issue.  Moreover, at the time of the Veteran's Board hearing before the undersigned Veterans Law Judge in May 2017, the Veteran indicated that he believed this claim was still pending and that he wished to continue to pursue it, noting that he also wanted it to include hepatitis C as an additional disability that arose out of the VA surgery he underwent in 2009, which include several blood transfusions.  Therefore, the Board will include this claim on the current appeal for the purpose of directing the RO to issue a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999), and recharacterize the claim to include the additional claimed disability of hepatitis C.  In order to perfect his right to appeal this claim to the Board, however, the Veteran is admonished that it will be necessary for him to file a timely Form 9 following the issuance of the statement of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he contracted hepatitis C during inoculations for basic training.  Alternatively, he claims it is the result of other incidental exposure during training while in service.  The Veteran testified at his May 2017 board hearing that he was first diagnosed with hepatitis C in 2010 by VA, but was never told how he may have contracted it.  However, the Veteran indicated that after he was inoculated on his shoulder with an air gun, he developed a knot in the same spot.  After service, the Veteran received treatment at a private hospital and at a VA medical center; the medical evidence shows diagnoses of hepatitis C but no link to active duty service.  

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).

These elements are satisfied, as there is a competent diagnosis of hepatitis C in 2010 and the Veteran testified credibly in May 2017 that he received an inoculation in service and developed a knot on his shoulder.  He also testified to other incidental exposure during service.  There is insufficient competent medical evidence on file to make a decision on the claim for service connection.  Consequently, the Veteran must be scheduled for a VA examination before the claim can be decided on the merits.  See McLendon, 20 Vet. App. 79; 38 C.F.R. § 3.159(c).  

As was also noted previously, the record reflects that the Veteran filed a timely notice of disagreement with the November 2014 rating action's denial of compensation under 38 U.S.C.A. § 1151 for right ankle disability arising out of VA treatment in 2009.  Thus, this issue must be remanded for the issuance of a statement of the case, at which time the RO should additionally consider whether hepatitis C is an additional disability that arose out of this treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for right ankle disability and hepatitis C resulting from VA treatment in 2009, including transfusions that occurred in connection with right ankle surgical procedures at that time.  The appellant should be advised of the need to file a substantive appeal following the issuance of the statement of the case if he wants to complete an appeal of that issue.

2.  Schedule the Veteran for a VA examination to determine the etiology of his current hepatitis C.  The examiner must review the claims file, including this REMAND, and must note that review in the report.  The examiner should consider the Veteran's reports of his in-service inoculations and other in-service exposures.  The examiner should provide the following information: 

Opine whether it is at least as likely as not (50 percent or greater probability) that the current hepatitis C disability is due to the Veteran's service, to include air gun inoculations for basic training and other reported in-service exposure.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  Thereafter, the RO should readjudicate the issue of entitlement to service connection for hepatitis C.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)

